Citation Nr: 0018751	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-27 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to service connection for a throat disability. 




INTRODUCTION

The veteran served on active duty from July 1954 to April 
1975. This matter comes on appeal from a May 1996 decision by 
the Cleveland, Ohio, VA Regional Office. The case was 
previously before the Board of Veterans' Appeals in October 
1998, at which time it was remanded for development.

Correspondence from the veteran indicates that he wishes to 
reopen his claim for service connection for gastroesophageal 
reflux disease. This matter is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Service connection for a throat disability was denied by 
the RO in August 1975.

2.  Evidence submitted subsequent to the August 1975 decision 
bears directly and substantially upon the matter under 
consideration, is neither cumulative nor redundant and by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim for service connection for a throat disability 
is not plausible.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a throat disability has been presented. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a throat disability 
is not well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled. 

A reopened claim is not necessarily a well-grounded claim 
and, absent a well-grounded claim, the adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed and "VA 
assistance in claim development is conditional upon the 
submission of a 'well grounded' claim." Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps 
v. West 118 S.Ct. 2348 (1998). If the claim is not well 
grounded, it necessarily follows that the section 5107(b) 
duty to assist never arises and the merits are not reachable. 
Winters v. West, 12 Vet.App. 203 (1999).

Under 38 U.S.C. § 5107(a), a claimant has the initial burden 
of showing that a claim is well grounded. See Grottveit v. 
Brown, 5 Vet.App. 91, 92 (1993). For a claim to be well 
grounded, there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in- service injury or disease and the current disability. 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) ( table); see also Epps 
v. Brown, 9 Vet.App. 341, 343-44 (1996), aff'd sub nom. Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998). To be 
considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence. See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). "[W]here 
the determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required." Grottveit, 5 
Vet.App. at 93; see also Heuer v. Brown, 7 Vet.App. 379, 384 
(1995). 



Analysis

Service connection for a throat disability was denied by the 
RO in August 1975 on the basis that no current disability was 
demonstrated.

The service medical records reflect that the veteran was seen 
on a number of occasions between 1966 and his discharge for 
complaints of a sore throat.  These complaints were often 
associated with flu symptoms.  The veteran was found to have 
a cold syndrome, post nasal drip, tonsillitis, pharyngitis, 
and upper respiratory infections on varying occasions 
throughout service.  Shortly prior to discharge, x-ray 
examination showed that he had a sinus problem.

A VA examination dated in July 1975 shows that the veteran 
complained of nasal throat drainage.  No x-ray or local 
changes were found.  The diagnosis was history of some nasal 
drainage.  

In October 1979, the veteran was seen at The Ohio State 
University Hospitals with a chronic history of throat 
problems.  Ear, nose, and throat examination was negative and 
his hypopharynx and larynx were normal.  VA treatment records 
dated from August 1985 to November 1998 show that the veteran 
was seen throughout that period of time with complaints of a 
sore throat and nasal problems.  Ear, nose, and throat 
examinations were negative, but the veteran was found to have 
postnasal drip. Diagnoses included gastroesophageal reflux 
disease (GERD). An upper endoscopy performed at a VA medical 
facility in March 1997 disclosed changes consistent with 
longstanding reflux. 

Treatment records from Mt. Carmel Medical Center dated in 
December 1994 disclose that the veteran was seen for acute 
sinusitis and acute bronchitis.  The veteran was seen in 
February 1993, February 1994, and June 1994 by Urgent Medical 
Care, Inc., with complaints of sinus congestion, a sore 
throat, heavy breathing, and a runny nose.  Diagnoses 
included pharyngitis, sinus congestion, and upper respiratory 
infection.  A note from Jeffrey B. Hiltbrand, M.D., shows 
that the veteran was treated for reflux pharyngitis in June 
1995 and for acute sinusitis in December 1995.

In March 1999, a VA fee-basis examination was performed. The 
veteran gave a history of a sore throat since 1975. The 
examiner's impressions included allergic rhinitis and chronic 
sore throat secondary to GERD. In May 1999, after reviewing 
the claims folder, this physician added that service medical 
records made no mention of a sore throat.

The veteran also was examined by another fee-basis physician 
on behalf of VA in March 1999.  The veteran complained of 
hoarseness, a chronic sore throat, and daily throat clearing. 
He also gave a history of fairly frequent epigastric 
discomfort. A fiberoptic laryngoscopy was unremarkable. The 
examiner attributed the veteran's symptoms to GERD.

Initially, the Board finds that the evidence added to the 
record since the August 1975 is new and material as it is 
neither cumulative or redundant, bears directly on the matter 
at issue, and provides a more complete picture of the 
circumstances surrounding the origin of the claimed throat 
disability. That being said, the veteran's claim is not well-
grounded. As the fee-basis examiner noted in May 1999, 
service medical records are negative for references to a 
throat disability.  No medical opinion or other competent 
medical evidence has been submitted to establish a 
relationship between the claimed throat condition and the 
veteran's period of military service. Rather, fee-basis 
physicians have attributed his throat problems to GERD, a 
condition for which service connection was denied by the RO 
in March 1997.  Epps.

A lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology. See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992). If the 
only evidence on a medical issue is the testimony of a lay 
person, the claimant does not meet the burden imposed by 
section 5107(a) and does not have a well-grounded claim. See 
Grottveit, 5 Vet.App. at 93. Unsupported by medical evidence, 
the veteran's personal belief, however sincere, cannot form 
the basis of a well-grounded claim. Moray v. Brown, 5 
Vet.App. 211, 214 (1993); Grottveit, 5 Vet.App. at 92.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
service connection for a throat disability "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).
Finally, the Board has considered the doctrine of the benefit 
of the doubt. However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's claim not being well-grounded, service 
connection for a throat disability is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

